368 F.2d 574
Mrs. D.E. MILTON and Marjorie Milton, Appellants,v.Jim LINE, Sheriff, Appellee.
No. 22932.
United States Court of Appeals Fifth Circuit.
Dec. 1, 1966.

Appeal from the United States District Court for the Northern District of Texas; Joe B. Dooley, Judge.
A. J. Robinson, Robinson & Fotheringham, Amarillo, Tex., for appellants.
Joe Harlan, Max R. Sherman, Gibson, Ochsner, Harlan, Kinney & Morris, Amarillo, Tex., for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
We have carefully considered the record in connection with the judgment of dismissal of this action by the trial court for want of Federal Court jurisdiction.


2
The judgment was right.  It is, therefore,


3
Affirmed.